Citation Nr: 0334638	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.   Entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection of cervical and 
lumbosacral spine disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active service from January 1943 to February 
1946.

A rating decision in April 1989 denied service connection for 
neck and back disorders.  A rating decision in March 1993 
denied reopening of said service connection claim.  Appellant 
received notice of both rating decisions but did not file a 
timely Notice of Disagreement in regard to either rating 
decision.  The March 1993 is the last final rating decision 
on service connection for neck and back disorders.  VA is 
required to review for newness and materiality of the 
evidence submitted by a claimant since the last final 
disallowance of a claim in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) that denied service 
connection for headaches.  The same rating decision denied 
appellant's September 2001 application to reopen a claim for 
entitlement to service connection for cervical and 
lumbosacral spine disorders.   

The Board in its decision herein has determined that the 
issues of service connection for neck and back injury are 
reopened; remand of these issues as well as service 
connection for headaches will be explained below.


FINDINGS OF FACT

1.  Appellant's service medical records were destroyed in a 
fire at the National Personnel Records Center in 1973 and are 
unavailable, despite persistent efforts to reconstruct these 
records.

2.  Service connection was denied by unappealed rating of 
April 1989.  It was held that there was no competent evidence 
of a back disorder incurred in or aggravated by service, with 
the first evidence of back pathology years following service.  
In March 1993, it was held that there was no new and material 
evidence to reopen a claim for service connection.  The 
veteran had notice and did not appeal that decision.

3.  The evidence associated with the claims file since RO's 
rating decision in March 1993 (with the credibility of that 
evidence presumed only insofar as determining reopening of 
the claim), when considered in conjunction with the record as 
a whole, raises a reasonable possibility of substantiating 
said service connection claim.  


CONCLUSION OF LAW

Evidence received since the March 1993 RO rating decision is 
new and material; therefore, the claim for service connection 
of back and neck disorders is reopened.  38 U.S.C.A. § 5108 
(2002);  38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the action taken below concluding that new and 
material evidence has been received to reopen the service 
connection claims, it is concluded that the provisions of the 
Veterans Claims Assistance Act of 2000 (See 38 U.S.C.A. 
§ 5100 et seq.) have been complied with.  Therefore, there is 
no need for additional notice or development as to the issue 
of new and material evidence.  These provisions do, however, 
require some additional development as set forth in the 
REMAND section below.

Appellant contends that he was injured in a motor vehicle 
accident in October 1944 while he was serving as a motorcycle 
messenger in France.  Appellant contends that he was in a 
cast for three months, and that he was hospitalized at a U.S. 
Army hospital in Germany at some time in 1945.  Neither the 
accident nor the medical treatment can be documented by 
service medical records, due to the loss by fire of 
appellant's service medical records.

Appellant contends that he filed a claim for service 
connection for back and neck injury some time before 1988, 
and that the claim was denied because all service and medical 
records were destroyed in a fire at the NPRC in 1973.  That 
claim is not in the file.  The earliest VA documentation 
actually present in the file is a request by appellant in 
September 1988 to reopen his prior claim.  RO issued a rating 
decision in April 1989 denying the claim, based upon RO's 
determination that there is no evidence in the record to show 
that appellant's condition was incident to or aggravated by 
military service.  He was notified of that decision and did 
not appeal.

Appellant subsequently submitted "buddy statements" from 
veterans C.S. and G.N. in support of his claim.   These 
"buddy statements" attest that C.S. and G.N. served with 
appellant in the 631st Tank Destroyer Battalion at the time 
of appellant's motorcycle accident.  The statement by C.S. 
further asserts that appellant was injured in March 1945 (not 
October 1944 as appellant had indicated in earlier 
correspondence) and that appellant was evacuated to an Army 
hospital in Germany.  RO reviewed these "buddy statements" 
but issued a new rating decision in December 1989 affirming 
the previous denial.  

Appellant attempted to reopen his claim in December 1992.  RO 
submitted a new request to NPRC for any remaining service 
records that could substantiate appellant's claim.  NPRC's 
response to RO in February 1993 asserted that the unit's 
morning reports do not show that the appellant was sick or 
injured at any time during October 1944.  RO issued a new 
rating decision in March 1993 affirming the previous denial.

Appellant submitted the instant request to reopen his claim 
for service connection of his back and neck pain in September 
2001; his request also contained a first-time request for 
service connection of headaches, which appellant asserts are 
caused by the same motorcycle accident.  In support of his 
request to reopen the claim, appellant submitted a letter by 
his chiropractor, J.H.  The letter by J.H. asserts that J.H. 
has treated appellant since 1996 for the following disorders: 
episodes of headaches, low back pain, neck pain, dizziness, 
and possible blephorospasm as a result of vertebral 
subluxation.  The letter by J.H. concludes, "there is no 
doubt that his military accident is the direct cause of these 
current conditions."  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence being added to the 
record is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (2002).  "New evidence" 
means existing evidence not previously submitted to agency 
decisionmakers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2003).  The letter by J.H. was not previously considered by 
RO and is accordingly "new evidence" by definition.  The 
letter by J.H. directly relates to service-connected 
causation and is accordingly "material evidence" by 
definition.  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).   When the J.H. letter is 
considered together with the "buddy statements" already on 
file, the record suggests that the appellant may have been 
injured in a motorcycle accident sometime in 1944 or 1945, 
and that his current disability may have been incurred as a 
result of that accident.  This is sufficient to reopen the 
claim and allow for de novo consideration.     


ORDER

New and material evidence having been submitted, the claim 
for service connection for cervical and lumbosacral spine 
disorders is reopened.



REMAND

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.   38 U.S.C.A. 
§ 5103A (2002).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This 
law redefines the obligations of VA and imposes an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposes an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is potentially applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5100 et. seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet App. 308 (1992).  Appellant's application to 
reopen the claim for the cervical and lumbosacral spine 
disorders, together with his claim for service connection for 
headaches, was submitted to VA in September. 2001.  The Board 
accordingly applies the Veterans Claims Assistance Act of 
2000 (VCAA) to this claim.

The record does not show that appellant received any 
communication from the RO between the time appellant 
submitted the instant claim in September 2001 and the time of 
the rating decision in March 2002.  Specifically, appellant 
was not advised of the existence of the VCAA or the effect 
that the VCAA has the processing of a claim or appeal.  
Appellant was not advised what evidence, if any, VA will 
obtain, and what evidence, if any, appellant must obtain.  
This information is specifically required as an element of 
notice to a claimant.  38 U.S.C.A. § 5103(a) (2002); 38 
C.F.R. 3.159(b) (2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the case of a claim for disability compensation, VA shall 
provide a medical examination or obtain a medical opinion 
when such an opinion or examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (2002).   
There is no indication in the file that appellant has ever 
had a VA medical examination to determine, on the merits, 
whether his lumbosacral and cervical spine disorders, and his 
headaches, are service-connected.   

Additionally, while there is on file a letter from a 
physician who reports treating the veteran from 1967.  The 
clinical records, especially those close to the onset of the 
treatment, may contain highly probative evidence of the onset 
of the back pathology.  Similarly, clinical records from the 
chiropractor who has reported treatment should also be 
requested.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (2002), 38 
C.F.R. § 3.159 (2003), and any other 
legal precedent.  See also Quartuccio, 
op. cit..  If it is indicated that 
there is additional evidence to be 
obtained, the parties responsible 
should undertake to obtain that 
evidence.

2.  RO should contact appellant to 
obtain any service medical records that 
appellant may have in his personal 
possession.  RO should also ask 
appellant to provide any medical 
records showing post service treatment 
for the claimed disabilities 
particularly proximate to service.  
Specifically, he should be requested to 
provide release of information forms 
for the doctors and chiropractors that 
have rendered treatment.  Copies of 
clinical treatment records should be 
requested as opposed to statements from 
the health care providers.

3.  RO should contact the National 
Personnel Records Center and 
specifically request that a search of 
U. S. Army Surgeon General's 
Organization (SGO) records be 
conducted.  If there are no SGO records 
for this veteran, that should be set 
forth in the claims folder.

4.  RO should arrange an appropriate VA 
medical examination, such as orthopedic 
and/or neurological, to express an 
opinion as to the degree of probability 
that the currently manifested 
headaches, and neck and back 
disabilities, are related to 
appellant's military service.  The 
claims folder should be reviewed and 
comprehensive exams conducted.  All 
clinical findings should be reported in 
detail.

5.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service 
connection for headaches and for neck 
and back disorders. 

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



